OPINION OF THE COURT
Memorandum.
Order of the Appellate Division should be affirmed, with costs.
Although the order recites that it is on the law and the facts, the opinion makes clear that its basis was the absence of factual support for the Family Court’s conclusion. We agree that the evidence was insufficient as a matter of law and, therefore, do not consider the weight of the evidence (see, Matter of Nassau Educ. Ch. of Civ. Serv. Employees Assn. v Great Neck Union Free School Dist., 57 NY2d 658, 660).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.